DETAILED ACTION
Status of Application
	This action is responsive to national stage application filed 04/29/2019.  With entry of the concurrently filed preliminary amendment, claims 1-10 are currently pending and under examination herein. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed 04/29/2019, 05/10/2019, 03/25/2021 and 04/02/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing of this Office action. 

Objection – Specification
	The disclosure is objected to because of the following informalities: referring to paragraph [0029], the reference to “catalyst pot … 202” is incorrect in that “202” should read --102-- as subsequently recited in the same paragraph.  
	Appropriate correction of the specification is required. 

Objection – Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because Figs. 1 and 3 respectively include the following reference characters not mentioned in the description: 100 and 388.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 200, 202, 204, 206, 208 and 209 (see paras [00104], [00106], [00108] of description and cf. Fig. 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Objection – Claims
	Claim 8 is objected to because of the following informalities: absence of a period at the conclusion thereof.   Appropriate correction is required. 

Claim Interpretation
	Regarding Claims 1 and 10, the Office is construing the term “predetermined formula” to mean a non-linear relationship or mathematical equation relating the ratio of a monomer or reactant incorporation rate to a corresponding reactor production and the corresponding reactor split for a bi- or multimodal polymerization reaction, in accordance with the term definition provided herein (Spec., [0022]).  
Claim Rejections – 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	a) polymerize at least one monomer in a gas phase reactor in the presence of a supported catalyst comprising at least two different catalyst compounds to form a multimodal polyethylene product having a reactor split equal to respective weight fractions of resin components in the polyethylene product;
b) apply a predetermined formula for flow index of the multimodal polyethylene product;
c) obtain incorporation data and production rate data from the reaction based upon the predetermined formula;
d) determine an actual hydrogen leading indicator;
e) compare the actual hydrogen leading indicator to a target value for a hydrogen leading indicator to determine a deviation of the actual hydrogen leading indicator from the target value for the hydrogen leading indicator; and
f) adjust an amount of a catalyst precursor for forming at least one of the two different catalyst compounds and being fed to the gas phase reactor to control reactor split equal to respective weight fractions of resin components in the polyethylene product and the product parameter of the polyethylene product wherein the catalyst precursor is activated and forms at least one of the catalyst compounds of the supported catalysts in the gas phase reactor and wherein the adjusted amount of catalyst precursor is based upon data obtained in c) and the deviation determined in e).
As such, claim 10 defines a computer-implemented invention.  It is therefore necessary to determine whether the specification discloses the computer and the algorithm (i.e., the "instructions") that perform the claimed controlling functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventors possessed the claimed subject matter at the time of filing. See MPEP § 2161.01(I).  Here, the most relevant portion of the specification refers only generally to instructions 384, 386, 390, 392 and 394 stored in a memory (or medium) 382 and executable by a processor (or processing resource) 380 to perform the claimed functions a), b) and d) - f) (see page 26).  Apart from this general disclosure, the specification provides no specific description concerning 

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 8, the claim provides the limitation to “the H2/C2 flow ratio” (see final line).  There is no proper and sufficient antecedent basis for this limitation in the claim, nor in any claim upon which claim 8 depends (currently, claim 1).    

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Smith et al (US 3356667 A) is cited as pertinent to polymerization reactor control in response to a computation of the polymer production rate.  Mink et al (US 2004/0242808 A1) is cited as pertinent to the preparation of bimodal molecular weight distribution polyolefins using a bimetallic catalyst containing a metallocene component and a non-metallocene component.  Neither citation teaches the present invention, in particular, control of reactor split and a product parameter of a polyethylene product in a multimodal polymerization reaction through application of a predetermined formula for a .  

Conclusion
	Claims 1-7 and 9 are allowed.  Claim 8 would be allowable if amended or rewritten to overcome the informality objection and rejection under 35 U.S.C. 112 set forth in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter:  Pending claims are deemed to distinguish over the closest prior art as represented by Parrish et al (US 6988022 B2).  
Applicants claims a method to control reactor split and a product parameter of polyethylene product in a multimodal polymerization reaction comprising: 
a) polymerizing at least one monomer in a gas phase reactor in the presence of a supported catalyst comprising at least two different catalyst compounds to form a multimodal polyethylene product having a reactor split equal to respective weight fractions of resin components in the polyethylene product;
b) applying a predetermined formula for flow index of the multimodal polyethylene product;
c) obtaining incorporation data and production rate data from the reaction based upon the predetermined formula;
d) determining an actual hydrogen leading indicator;
e) comparing the actual hydrogen leading indicator to a target value for a hydrogen leading indicator to determine a deviation of the actual hydrogen leading indicator from the target value for the hydrogen leading indicator; and
f) adjusting an amount of a catalyst precursor for forming at least one of the two different catalyst compounds and being fed to the gas phase reactor to control reactor split equal to respective weight fractions of resin components in the polyethylene product and the product parameter of the polyethylene product wherein the catalyst precursor is activated and forms at least one of the catalyst compounds of the supported catalysts in the gas phase reactor and wherein the adjusted amount of catalyst precursor is based upon data obtained in c) and the deviation determined in e).

a) polymerize at least one monomer in a gas phase reactor in the presence of a supported catalyst comprising at least two different catalyst compounds to form a multimodal polyethylene product having a reactor split equal to respective weight fractions of resin components in the polyethylene product;
b) apply a predetermined formula for flow index of the multimodal polyethylene product;
c) obtain incorporation data and production rate data from the reaction based upon the predetermined formula;
d) determine an actual hydrogen leading indicator;
e) compare the actual hydrogen leading indicator to a target value for a hydrogen leading indicator to determine a deviation of the actual hydrogen leading indicator from the target value for the hydrogen leading indicator; and
f) adjust an amount of a catalyst precursor for forming at least one of the two different catalyst compounds and being fed to the gas phase reactor to control reactor split equal to respective weight fractions of resin components in the polyethylene product and the product parameter of the polyethylene product wherein the catalyst precursor is activated and forms at least one of the catalyst compounds of the supported catalysts in the gas phase reactor and wherein the adjusted amount of catalyst precursor is based upon data obtained in c) and the deviation determined in e).
Parrish et al relates to a system and method for predicting and controlling the production and composition (and thus physical properties) of a mixture of olefin-based polymers in a polymerization reactor system using at least two different catalyst systems to produce at least two polymer systems that may contain the same single monomer or two or more different monomers.  More specifically, Parrish et al teach (Col. 2, line 36 et seq.) that the method comprises the steps of: applying a predetermined linear relationship to control a polymerization reaction in a reactor, polymerizing at least one monomer in the presence of at least two catalysts in the reactor; obtaining periodic incorporation and production rate data from the reactor; and adjusting periodically at least one reaction variable to linear relationship to control a polymerization reaction in a reactor rather than a non-linear relationship as per the claim term “predetermined formula” as defined by applicants.  In addition, Parrish et al fail to teach instant steps e) (comparing the actual hydrogen leading indicator to a target value for a hydrogen leading indicator to determine a deviation of the actual hydrogen leading indicator from the target value for the hydrogen leading indicator) and  f) (adjusting an amount of a catalyst precursor for forming at least one of the two different catalyst compounds and being fed to the gas phase reactor to control reactor split … wherein the adjusted amount of catalyst precursor is based upon data obtained in c) and the deviation determined in e)).  
Furthermore, as of the date of this Office action, the Office has not located or identified any reference that can be used singularly or in combination with another reference including Parrish et al to render the present invention anticipated or obvious to one of ordinary skill in the art.

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/10-21-21